Citation Nr: 0616339	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-03 425	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for a left knee disorder 
claimed as secondary to the service-connected right knee 
disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to August 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO. 

In October 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

In December 2003, the Board reopened the veteran's claim on 
the basis that new and material evidence had been received.  
The Board then  remanded that claim for additional 
evidentiary development.  

The veteran's motion to advance his case on the docket was 
granted pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).  



FINDING OF FACT

The currently demonstrated left knee degenerative changes are 
shown as likely as not to be due to the service-connected 
right knee chondromalacia with the residuals of the excision 
of a semilunar cartilage.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by degenerative changes is 
proximately due to or the result of the service-connected 
right knee condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5107, 7104(West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable action taken hereinbelow, any defect in the 
duty to notify or assist is harmless, as it has failed to 
result in any prejudice to the veteran.  


Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  

But medical evidence is required to show this secondary 
cause-and-effect relationship; mere lay opinion will not 
suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  
In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service- 
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability... over and above 
the degree of disability existing prior to the 
aggravation.").  

In this case, the veteran seeks service connection for 
arthritis of the left knee as secondary to his service-
connected right knee disability manifested by chronromalacia 
with residuals of excision of semilunar cartilage and 
advanced degenerative changes.  

The service medical records reflect that, in 1945, the 
veteran sustained an injury to the right knee that 
necessitated a right medial menisectomy.  The Board notes 
that the veteran is currently in receipt of a 30 percent 
rating for his service-connected right knee disability.  

At a VA examination in April 1949, the veteran complained 
that his service-connected right knee got stiff and painful.  

The veteran was hospitalized by VA in September 1970 for 
right knee chondromalacia.  The right knee was noted to have 
mild effusion, quadriceps atrophy and painful patellofemoral 
crepitance.  

The veteran testified that he developed a painful left knee 
as a result of his service-connected right knee disability.  
He reported having had left knee symptoms in or around 1969.  
The medical evidence reflects that the veteran has antalgic 
gait on the right side that affected the use of his left leg.  

The veteran's private and VA medical records dated from 1971 
to the present reflect complaints of left knee pain as early 
as 1977.  A diagnosis of osteoarthritis of the knees first 
appears in the record in December 1978.  The veteran sought 
treatment for left knee instability with the use of anti-
inflammatory medications in 1996.  

The Board notes the veteran's use of a hinged right knee 
brace and elastic knee brace on the left knee.  There is no 
evidence of any injury to the left knee.  

On VA examination in November 1996, the veteran was noted to 
have left knee complaints secondary to being forced to walk 
with an altered gait that caused his left knee to 
deteriorate.  He reported symptoms of pain, swelling and 
stiffness in the left knee.  

The examination findings reflected a normal left knee and the 
VA examiner opined that there was no objectively identifiable 
problem with his left knee joint that could attribute his 
subjective symptoms to the service-connected right knee 
condition.  

The examiner noted a remote possibility that the internal 
tibial tortion, which was noted to be a developmental 
problem, might be contributing to his current condition 
consistent with chrondromalacia patellae of the left knee.  

In February 1997, the veteran was diagnosed with 
osteoarthritis of the left knee with medial meniscal tear.  
He underwent arthroscopic partial medial menisectomy with 
joint debridement and percutaneous drilling of the medial 
femoral condyle.  

On VA joints examination in March 1997, the veteran reported 
that his left knee pain, swelling and instability were 
related to his service-connected right knee disability.  The 
veteran was noted to limp on both sides.  

The VA examiner noted that the veteran "clearly had 
degenerative disease which started in the summer or late 
summer of 1996."  

The veteran was diagnosed with degenerative joint disease 
with damage to the articular cartilage of the medial, 
femoral, and tibial condyle and a degenerative tear of the 
medial meniscus of the left knee.  

The examiner noted that "these changes [were] typical of age 
induced degenerative change and [were] consistent with his 
age of 69."  The examiner opined that the veteran's left 
knee condition was not related to the degenerative joint 
disease of the right knee.  

In a July 2002 VA examination report, the veteran was 
diagnosed with moderately severe degenerative arthritis of 
the left knee, as shown on x-ray study.  The veteran walked 
with an antalgic gait.  

The VA examiner opined that the veteran's left knee arthritis 
was due to advancing age and that there was no evidence that 
the degenerative arthritis was secondary to the right knee 
disability.  

Service connection for a right knee disability was 
established in a March 1947 rating decision.  The veteran was 
assigned a 10 percent rating for a right knee disability, 
effective from August 1970.  Thereafter, the veteran's 
disability evaluation was increased to 30 percent, effective 
in October 1996.  

There is uncontroverted evidence that the veteran incurred a 
progressive disabling right knee condition during his service 
in World War II and currently suffers from a left knee 
degenerative joint changes.  

The Board notes in this case that, for many years, the 
veteran has reported having had ongoing left knee symptoms 
that continued to worsen until 1996 when he filed his claim 
for secondary service connection.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
degenerative process involving the left knee as likely as not 
was caused to a significant degree by the disabling 
manifestations including an altered gait attributable to the 
service-connected right knee condition.  

By extending the benefit of the doubt to the veteran in this 
matter, secondary service connection for the left knee 
degenerative changes is warranted.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a left knee degenerative changes is 
granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


